Acknowledgement
This Notice of Allowance is in response to amendments filed 9/2/2022.
Reasons for Allowance
Claims 4, 6, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 4, the closest prior art of record, Yim et al. (translation of KR 20100078837 A) and Park (translation of KR 20140104074 A), taken alone or in combination, does not teach the claimed shore crane control system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a shore crane communication module, shore crane task generation module, and a hoisting control module, wherein the at least one machine executable instruction is executed by a processor such that: 
the shore crane communication module is configured to transmit and receive information, 
the hoisting control module is configured to receive a ship loading task transmitted from a scheduling center system via the shore crane communication module, and upon receiving a ship in-position notification message transmitted from a ship control system via the shore crane communication module, control a target shore crane apparatus to load a container on a transportation vehicle onto a target ship in accordance with the received ship loading task, and 
shore crane task generation module is configured to generate a container transportation task based on the ship loading task and transmit the container transportation task to a vehicle control system of the transportation vehicle via the shore crane communication module.
Specifically, Yim et al. discloses a similar shore crane control system (see Figure 7) comprising at least one machine executable instruction, the at least one machine executable instruction comprising a shore crane communication module, shore crane task generation module, and a hoisting control module, wherein the at least one machine executable instruction is executed by a processor such that the shore crane communication module is configured to transmit and receive information (see page 6, last paragraph beginning at line 224, with respect to Figure 7), the hoisting control module is configured to receive a ship loading task transmitted from a scheduling center system via the shore crane communication module (see page 5, last paragraph beginning at line 185; page 6, last paragraph beginning at line 230), and upon receiving a ship in-position notification message transmitted from a ship control system via the shore crane communication module, control a target shore crane apparatus to load a container on a transportation vehicle onto a target ship in accordance with the received ship loading task (see page 5; page 1, second paragraph beginning at line 26). However, Yim et al. does not disclose that the shore crane task generation module is configured to generate a container transportation task based on the ship loading task and transmit the container transportation task to a vehicle control system of the transportation vehicle via the shore crane communication module, as claimed.
Park discloses a shore crane task generation module configured to generate a container transportation task (i.e. container tractor allocation data) based on the quay crane allocated by quay crane allocating unit 130 (see ¶0019-0020). However, the functions performed by quay crane allocating unit 130 cannot reasonably be interpreted as similar to the ship loading task of Yim et al. Further, Park does not disclose transmitting the container transportation task to a vehicle control system of the transportation vehicle via the shore crane communication module, as claimed. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/6/2022.
With respect to claim 15, the closest prior art of record, Yim et al. (translation of KR 20100078837 A), Park (translation of KR 20140104074 A), and Thomas et al. (US 2008/0252417 A1), taken alone or in combination, does not teach the claimed shore crane control system, comprising at least one machine executable instruction, the at least one machine executable instruction comprising a shore crane communication module and a hoisting control module, wherein the at least one machine executable instruction is executed by a processor such that: 
the shore crane communication module is configured to transmit and receive information, and 
the hoisting control module is configured to: 
receive a ship loading task transmitted from a scheduling center system via the shore crane communication module; 
upon receiving a ship in-position notification message transmitted from a ship control system via the shore crane communication module, control a target shore crane apparatus to load a container on a transportation vehicle onto a target ship in accordance with the received ship loading task; 4 2019016US-PA1_CN2018128FRNFOA1.DOCXAtty. Docket No.: 135681-8066.US00 // 2019016US-PA1PA TENT 
confirm, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the identification information is confirmed, and mark the container in the ship loading task as in a loaded state; and 
transmit a ship loading completion notification message to the scheduling center system and/or the ship control system of the target ship via the shore crane communication module when determining that all containers in the ship loading task have been marked as in the loaded state.
Specifically, Yim et al. discloses a similar shore crane control system (see Figure 7) comprising at least one machine executable instruction, the at least one machine executable instruction comprising a shore crane communication module, shore crane task generation module, and a hoisting control module, wherein the at least one machine executable instruction is executed by a processor such that the shore crane communication module is configured to transmit and receive information (see page 6, last paragraph beginning at line 224, with respect to Figure 7), and the hoisting control module is configured to receive a ship loading task transmitted from a scheduling center system via the shore crane communication module (see page 5, last paragraph beginning at line 185; page 6, last paragraph beginning at line 230), and upon receiving a ship in-position notification message transmitted from a ship control system via the shore crane communication module, control a target shore crane apparatus to load a container on a transportation vehicle onto a target ship in accordance with the received ship loading task (see page 5; page 1, second paragraph beginning at line 26). However, Yim et al. does not disclose that the hoisting control module is further configured to confirm, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, control the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the identification information is confirmed, and mark the container in the ship loading task as in a loaded state, and transmit a ship loading completion notification message to the scheduling center system and/or the ship control system of the target ship via the shore crane communication module when determining that all containers in the ship loading task have been marked as in the loaded state, as claimed. 
Park further discloses transmitting a ship loading completion notification message to the scheduling center system via the crane communication module when determining that all containers in the ship loading task are in the loaded state (see page 5, first paragraph starting at the fifth line); however, Park does not disclose confirming, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, controlling the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the 32019016US-PA1PA TENTidentification information is confirmed, and marking the container in the ship loading task as in a loaded state, as claimed. 
Thomas et al. discloses the technique of receiving identification information of the container, so as to control the crane to load the container on a ship (see ¶0008-0009); however, Thomas et al. does not disclose confirming, upon receiving a vehicle in-position notification message from the vehicle control system of the transportation vehicle via the shore crane communication module, identification information of the container on the transportation vehicle, controlling the target shore crane apparatus to load the container on the transportation vehicle onto the target ship when the 32019016US-PA1PA TENTidentification information is confirmed, and marking the container in the ship loading task as in a loaded state, as claimed. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 6/6/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661